Citation Nr: 0717275	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  98-05 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for residuals of 
laceration, left middle finger.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant served on active duty from May 1975 to May 
1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The veteran testified before the undersigned Veterans Law 
Judge in November 1999 at the RO (Travel Board hearing).  A 
transcript to that hearing has been associated with the 
record on appeal.

This case was previously before the Board in February 2000, 
when the Board denied the veterans' claims.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) which, in January 2001, issued a decision 
vacating the Board's February 2000 decision and remanding for 
further development in accordance with revisions to the VA's 
duty to assist provisions under 38 U.S.C.A. §§ 5103, 5103A 
and 38 C.F.R. § 3.159, known at the time as the Veterans 
Claims Assistance Act of 2000.  Accordingly, the Board 
remanded the case for further development in November 2001 
requesting, specifically, that the RO again attempt to locate 
the veteran's missing service medical records and that it 
afford the veteran examinations to determine the nature, 
extent, and etiology of any manifested right knee and left 
middle finger disability.  The Board remanded this matter 
again in October 2003 to provide further development of these 
issues, specifically to attempt to reconstruct the missing 
service medical records through further sources, in 
compliance with the VA's duty to assist.  

The claims file is now again before the Board for further 
appellate consideration.





FINDINGS OF FACT

1.  The competent medical evidence is in relative equipoise 
as to whether the veteran has a current right knee 
disability, diagnosed as probable bony exostosis of the 
proximal right tibia, that is related to service.  

2.  The competent medical evidence is in relative equipoise 
as to whether the veteran has a current left middle finger 
disability, manifested by neurological-type symptoms of pain, 
itching and decreased sensation that is related to service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, a 
right knee disorder was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Resolving all reasonable doubt in favor of the veteran, a 
left middle finger disorder was incurred as a result of 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006), 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claims on appeal were 
received in July 1997 for service connection for the knee and 
left finger disorders.  The veteran was initially notified of 
the VA's duty to assist for service connection for these 
issues in a February 2002 letter.  This letter provided 
initial notice of the provisions of the duty to assist as 
pertaining to entitlement to service connection, which 
included notice of the requirements to prevail on these types 
of claims, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claims.  Additional duty to assist letters were issued in 
April 2004, December 2004 and December 2005 addressing these 
issues.  

The duty to assist letters specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Again any failure in these documents to provide 
the veteran with the correct law addressing the issue of new 
and material evidence, is nonprejudicial in that his claim is 
being reopened by the Board.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Available 
service medical and personnel records were previously 
obtained and associated with the claims folder and attempts 
to reconstruct the missing records were exhausted.  
Furthermore, VA and private medical records were obtained and 
associated with the claims folder.  Although the May 2003 VA 
examination indicated the veteran had received Social 
Security benefits in 1997, such benefits were said to be due 
to asthma which is not part of this appeal, and thus such 
records would not be relevant in this case.  In any evident 
there is no prejudice to the veteran for failing to obtain 
such records in light of the favorable outcomes of this 
decision.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examinations of September 2002 
and May 2003, which included examination of the veteran and 
review of the record.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  
However, since service connection is being granted for the 
claimed disorders, the effective date and disability rating 
will be assigned by the RO at the time the Board's decision 
is implemented.  In this regard, the veteran will be provided 
an opportunity to appeal the disability rating and effective 
date assigned by the RO.  

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The Board remanded this matter in October 2003 to afford 
further development of the evidence to try and reconstruct 
the veteran's missing service medical records.  A VA duty to 
assist letter dated December 14, 2004 revealed that the VA 
had unsuccessfully tried to obtain records including from the 
First Maintenance Company in Fort Riley, Kansas, Aberdeen 
Proving Grounds in Maryland and the U.S. Army base in Wonju, 
Korea.  The VA was unable to locate any records from these 
locations.  The VA asked the veteran to sign a N.A. Form 
13055, which was a request for information needed to 
reconstruct medical data.  The veteran was also provided with 
a list of alternate sources to possibly substitute for 
service medical records, to include buddy statements, etc.  

A request for evidence completed in September 2004 reflects 
that no morning reports were available for the Army after 
1974.  A request for evidence completed in March 2003 notes 
that searches of Aberdeen for 1975 for claimed treatment of 
knee injury and Woe Jue L. Korea Army Hospital for a finger 
injury in 1976 revealed that no records were located.  

A December 2004 report of contact detailed prior attempts to 
obtain service records and noted that a request sent in 
August 1997 received a reply in September 1997 with partial 
service medical records received.  A request sent in December 
1998 received a reply in May 1998 that no records were on 
file.  A request sent in March 2003 with a reply the same 
month indicated that no clinical records were found.  A 
request sent in August 2004 with a reply received in 
September 2004 revealed that a partial 204 was received, but 
no clinical records or additional service medial records were 
available.  

Another duty to assist letter dated December 23, 2004 again 
indicated that a N.A. Form 13055 was enclosed, which was a 
request for information needed to reconstruct medical data 
and again requested the veteran to fill and return it and 
again provided the veteran with a list of alternate sources 
to substitute for his service medical records.  In December 
2005 the VA sent the veteran a letter stating that the 
December 23, 2004 letter was incorrectly dated and that the 
correct date was December 23, 2005.  

In January 2006, the veteran submitted a written statement 
indicating that he injured his right knee at the Aberdeen 
Proving Grounds where he attended school for automotive 
repair course in class 11 and was on the Company football 
team.  He indicated it was knocked out of place and he was 
treated at Kirk Army Hospital, placed in a floor cast for 
about 6-8 weeks and then had physical therapy.  He stated 
that he attended this school from August to December 1975.  
He indicated that afterwards he did not have pain in the knee 
until the late 1990's.  Regarding his finger, he reported 
that he was serving in Korea with the 595th Maintenance 
Company, 227th Maintenance Battalion when he cut his finger 
at the motor pool.  He indicated that the injury happened in 
Won Jue, Korea.  Along with this statement, the veteran 
submitted an undated NA Form 13055 wherein he indicated that 
he received VA B.R.O. Patient from 2004 to 2005.  The rest of 
the document was blank except for his signature.  

The available service medical records include the following.  
A December 1974 entrance examination showed normal upper and 
lower extremities.  He denied broken bones, bone, joint or 
other deformity or trick or locked knee in the report of 
medical history.  A May 1978 ETS examination revealed normal 
upper and lower extremities and the report of medical history 
revealed him to check "yes" to having had broken bones and 
to having a trick or locked knee.  

Among the available service medical records obtained were 
records received from January 2005 from the Louisiana 
National Guard.  These included an undated portion of a 
medical examination that noted "none" in the summary of 
defects and diagnoses.  A May 1980 enlistment examination 
report of medical history revealed him to deny a history of 
broken bones, trick or locked knee or bone, joint or other 
deformity.  The May 1980 examination was normal examination 
of the upper and lower extremities.  A copy of the May 1978 
ETS examination was included.  

Service personnel records reveal that the veteran worked in 
automobile maintenance.  A December 1977 evaluation report 
noted him to be stationed in Fort Riley Kansas, but revealed 
he had training in Aberdeen, Maryland.  A request for service 
personnel records from the 595th maintenance company in Korea 
for December 1975 was made, although such records appear not 
to have been obtained.  Reserve personnel records were also 
included.  

Private medical records from 1993 to 1995 were silent for any 
right knee or left middle finger complaints.  These records 
mostly showed treatment for asthma and allergies including 
with steroids.

The report of a September 1997 VA examination revealed the 
veteran to give a history of a football injury in 1975 to his 
right knee.  He said he was casted for six weeks due to 
swelling and was unable to bend his knee at the time of his 
initial injury.  After the cast was removed he did fine, but 
over the past years he has had increasing pain in his knee.  
He stated the knee swells up about 3 times a year and when 
this happens he cannot bend it.  He denied any locking, 
popping or clicking.  The knee was aggravated by certain foot 
positions.  Aleve relieved it and he also stated that he was 
on steroid treatment for asthma, and that this treatment also 
relieved his knee pain.  He could walk about 3 blocks before 
he needed to stop due to pain.  He indicated he had daily 
knee pain and that it was aggravated by sitting with knees 
flexed.  

Regarding his left hand he told the examiner that it was 
injured when a laceration occurred to his left middle digit.  
He said it was sutured and he now complained of numbness and 
a tingling type of feeling from the lateral proximal 
interphalangeal joint (PIP joint).  He described the pain as 
itching.  He was not sure what was aggravating his pain, but 
said it was daily.  Physical examination revealed him to have 
a 2.5 centimeter well-healed surgical scar in the lateral 
aspect of his middle finger from the proximal to the distal 
interphalangeal (DIP) joint through his distal phalanx.  He 
had decreased sensation to light touch from the DIP joint to 
the tip of the finger.  He had full range of motion with no 
swelling or deformity noted in this finger.  Nor was there 
instability or laxity.  His right knee had a full range of 
motion, no swelling, no deformity, negative valgus and varus 
stress.  He also had a negative anterior and posterior drawer 
sign and negative Lachmans.  He had a positive McMurray, 
medial and joint line tenderness.  X-rays of the knee and 
hand reports were normal.  The diagnosis was medial meniscal 
injury on the right knee, left middle finger with digital 
neuropathy from his DIP joint distally.  

The veteran testified in his November 1999 Travel Board 
hearing that he injured his right knee while playing football 
with the company football team while on active duty in 1975.  
He indicated that it was casted for 6 to 8 weeks and then he 
had physical therapy for about 3 to 4 weeks.  Afterwards he 
went on sick call about twice for right knee pain.  He 
testified that he has received treatment for the knee after 
service.  Regarding the left middle finger scar, he testified 
that he injured this finger while working in the motor pool 
in Korea, when he cut it on a piece of equipment that his 
finger got jammed in.  He indicated he received about 6 or 8 
stitches in the finger in the clinic.  After he was 
discharged from service, his finger continued to bother him.  
He denied seeing a private doctor for his finger, but stated 
that he continues with pain that he described as an itching 
type of pain.  He indicated the pain occurs daily.  He 
admitted that he did not report these injuries on his 
separation examination, but just signed the separation form 
to get out of the service.  

Private medical records from 2000 to 2002 were all for asthma 
and pulmonary problems with treatment that included steroids.  
VA treatment records from 1999 to 2003 primarily address 
other medical problems than knee or finger complaints, with 
much treatment addressing asthma and other upper respiratory 
problems, with steroid treatment documented.  A March 2001 
record for asthma treatment follow-up noted that the veteran 
should have bone protection due to steroids.  

The report of a September 2002 VA examination noted the 
veteran's active service to be from 1975 to 1978, with 
National Guard service from 1978 to 1982.  While in the 
service he injured his right knee playing football sometime 
at the end of 1975.  He was treated with a cast and later 
received physical therapy.  He continued to work in the 
service as a mechanic.  In 1976 he injured his left long 
finger while lifting a cane and sustained a laceration over 
the radial aspect of the finger.  Eventually the wound 
healed.  Since then he has had diminished sensation over the 
radial aspect of his long left finger, worsened by weather 
changes.  He was able to work in a warehouse after service 
but had off and on right knee discomfort described as a 
constant throbbing pain, worse with weather changes.  While 
carrying heavy loads at work the right knee would 
occasionally give way.  He had not worked since 1997 
secondary to pulmonary problems for which he took Prednisone, 
which he said resulted in his right knee discomfort lessening 
slightly.  

On physical examination of his right knee he walked with a 
slight limp on the right.  He could toe heel walk without 
problems but for a slight limp.  Range of motion was slightly 
decreased on right flexion which was 100 degrees compared to 
the left which was 110 degrees.  Extension was 0 degrees.  
There was a diffuse tenderness by palpation around the right 
knee.  He had no infusion.  There was slight crepitation 
along the joint line on range of motion.  He had no drawer 
signs or evidence of instability.  He had positive McMurrays 
sign for medial meniscus injury.  His patellofemoral joint 
was unremarkable.  

On physical examination his left hand had diminished 
sensation over the distal part of the left long finger from 
the proximal interphalangeal joint distally.  His finger's 
range of motion was normal.  Manually tested grip was 
adequate on the left.  X-rays revealed no abnormalities of 
the left long finger.  X-ray of the right knee showed minimal 
post traumatic degenerative arthritis mainly located over the 
medial compartment of the right knee which is in agreement 
with his described injury while in the service.  

The examiner noted that the claims file and remand were 
available for review and opined that the present problems 
with the veteran's right knee were etiologically related to 
his injury while playing football in the service.  Also the 
problem with his left middle finger was related to service as 
well.  Regarding functional loss and inability to perform 
normal work is concerned, the right knee was associated with 
such disability because of increased pain with weather 
changes, occasional instability while performing heavy labor, 
an inability to walk fast and a slight limp to the right, 
everything of which was directly related to his service 
sustained injury.  As far as the left hand was concerned he 
had a diminished sensation in the radial aspect of the left 
long finger which was an obvious disability.  It was as 
likely as not that his right knee would develop more post 
traumatic arthritis in the future.  

A September 2002 X-ray in conjunction with a VA examination 
revealed findings of the right knee diagnosed as probable 
bony exostosis of the right tibia and regarding the left long 
(3rd) finger, revealed no fractures or dislocations seen on 
the films, which included views of the 2nd and 4th left 
finger.  The only diagnosis from the finger X-ray was a bone 
cyst in the distal phalanx of the left index finger.  

A March 2003 VA treatment record contained a diagnosis of 
probable bony exostosis of the proximal right tibia.  

The report of a May 2003 VA joints examination included a 
review of the veteran's claims file.  The veteran was noted 
to be right handed and on active duty from 1975 to 1978.  The 
veteran was noted to have injured his right knee while 
playing football and was casted for 6 to 8 weeks and was then 
able to return for regular duty.  He said that he suffered 
laceration of the medial aspect of the left long finger which 
left him with some tingling and uncomfortable itching 
sensation along the radial aspect of the tip of the left long 
finger.  Physical examination of the right knee was normal.  
He had no effusion and no retropatellar crepitance.  His knee 
and patella were stable.  He had a normal range of motion 
from 0 to 140 degrees.  He also had a negative McMurray and 
drawer sign.  Examination of the left hand revealed a normal 
motion of the left long finger of the left hand with a 
metacarpal phalangeal (MP) joint motion of 90 degrees with 
hyperextension possible to 15 degrees.  PIP flexion was 
normal to 150 degrees and a DIP joint flexion was normal to 
45 degrees.  There was no tenderness noted, and palpation of 
the radial aspect of the finger was not associated with any 
parasthesias.  He had an excellent grip of the left, 
nondominant hand, as it was just as strong as the right.  The 
X-rays of the right knee and long finger were normal.  The 
impression was history of right knee strain and laceration of 
the left long finger with no permanent disability of either 
area.  

Private medical records from 2002 to 2004 revealed that the 
veteran was treated for a seizure in May 2004 and 
musculoskeletal examination revealed no bone deformity and he 
had full range of motion with no muscle wasting and intact 
neurovascular system.  Other private medical records from 
2002 to 2005 were only for sinus symptoms and other 
respiratory system problems, with no mention of knee or 
finger problems.  VA treatment records from 2004 to 2005 
likewise reveal treatment for other medical problems with no 
mention of problems with the right knee or left finger.  

The Board finds that there is a balance of positive and 
negative evidence in this matter.  First it is accepted that 
in light of the lost service medical records, and the 
attempts to reconstruct this evidence, that the veteran 
sustained injuries to his knees and left middle finger in the 
service.  The service personnel records show that he did 
training at Aberdeen Proving grounds, where he allegedly 
injured his knee playing football.  He also is shown to have 
worked in automotive repair in the service and to have served 
in Korea, which coincides with his allegations of receiving a 
laceration injury to the left middle finger while working on 
the motor pool doing automotive maintenance while stationed 
in Korea.  Such evidence also coincides with his report of 
medical history from May 1978 showing he checked "yes" to 
having had broken bones and to having a trick or locked knee.

Having accepted that an injury took place to his right knee 
and left middle finger in service, the Board finds that there 
is a balance of positive and negative evidence as to whether 
he has current disabilities to his right knee and left middle 
finger that are related to these service injuries.  Although 
the more recent examination of May 2003 suggests that the 
veteran does not have current disabilities of the left middle 
finger or right knee, this examination which was said to 
include a claims file review, failed to address the September 
2002 X-ray findings of a bony exostosis of the right tibia or 
the findings from the previous VA examination, also from 
September 2002, wherein the examiner found disabilities of 
both the left middle finger with diminished sensation and the 
right knee disorder described as post traumatic arthritis.  
The Board finds that the September 2002 examination which did 
find such disabilities to exist and which also linked such 
disabilities to service, was based not only on examination of 
the veteran, but also on review of the claims file, which is 
mentioned in the examination report, contrary to the RO's 
determination that this examination failed to include such 
review.  

In sum, based on the balance of the evidence described above 
showing that an injury to the right knee and left middle 
finger took place in service, and with post-service evidence 
suggesting that the veteran's post-service right knee 
degenerative pathology and the left middle finger disability 
of decreased sensation likely as not began in service, the 
Board finds that service connection is warranted for the 
veteran's right knee disorder and for residuals of a 
laceration to the left middle finger.  


ORDER

Service connection for a right knee disorder is granted.

Service connection for residuals of laceration, left middle 
finger is granted.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


